DETAILED ACTION
Claims 1-2 and 4-20 were rejected in the Office Action mailed 02/23/2022. 
Applicant filed a response and amended claim 1 on 06/21/2022. 
Claims 1-2 and 4-20 are pending. 
Claims 1-2 and 4-20 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “wherein the mineral particles comprise about at least 10.1% by weight of the active fiber material” in lines 5-6. While there is support in the specification for the recitation, “wherein the mineral particles comprise about 1% to about 20% by weight of the fiber material” in paragraphs [0011] and [0043], there is no support in the specification for amounts above about 20%. The limitation “about at least 10.1% by weight” includes ranges above about 20% by weight. Therefore, this limitation is not supported by the specification. 
Regarding dependent claims 2 and 4-20, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnurer et al. (US 2004/0043174) (Schnurer) in view of Canova et al. (US 2011/0059037) (Canova). 
Regarding claims 1-2, 11, and 20	
Schnurer teaches combining active particles with carrier materials such as resins to produce fibers for textiles, such as textiles for clothing applications. The active particles are selected based on their optical properties. The textile comprising the active particle carrying fibers improve body circulation and provide greater comfort in end products. See, e.g., abstract and paragraphs [0003], [0019], [0022-0023], [0029], and [0059].
Schnurer teaches the active particles including titanium dioxide, quartz, and aluminum oxide are dispersed in the polymeric resin in an amount of about 0.5% to about 20% of the total weight of the composition. The fibers carrying the active particles are in the form of a yarn. Paragraphs [0006], [0008], [0022], and [0039] and claims 26-28. Given Schnurer teaches the composition forms the optically responsive yarn, it is clear the particles of titanium dioxide, quartz, and aluminum oxide are present in an amount of about 0.5% to about 20% of the total weight of the optically responsive yarn. 
Schnurer teaches the active particles within the fibers translates or converts some portions of UV and IR light into light in specific pass bands in or overlapping the visible light spectrum including the near IR. Paragraphs [0081-0086]. Therefore, it is clear the active fiber material absorbs light at one wavelength and emits light at a different wavelength.
Schnurer teaches rayon is a suitable carrier material. Paragraph [0024]. However, Schnurer does not explicitly teach the rayon is viscose rayon. 

	With respect to the difference, Canova teaches yarns shaped from polymeric compositions containing additives having properties of emission and/or absorption of radiation in the long infrared region, for the purpose of stimulating blood microcirculation and providing comfort. See, e.g., abstract and paragraphs [0008-0010] and [0040-0041].   
	Canova teaches the additives have a capacity for emission and/or absorption of infrared radiation in the wavelength range between 2 and 20. The additives include filler chosen from the oxide group, including titanium dioxide and silicon dioxide. Paragraphs [0011-0012] and [0016-0018]. Canova teaches cellulosic polymers such as a blend of rayon and viscose is suitable for use as the polymeric carrier. Paragraph [0015] and claim 32. 
	Canova and Schnurer are analogous art as they are both drawn to yarns comprising polymeric compositions comprising active particles for use in promoting circulation and comfort. 
	In light of the disclosure of Canova, it therefore would have been obvious to one of ordinary skill in the art to use a blend of viscose and rayon as the carrier material in the optically responsive yarn of Schnurer, in order to form an optically responsive yarn with predictable success, as Canova teaches a blend of viscose and rayon is suitable for use in an optically responsive yarn carrying active particles, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960), and thereby arrive at the claimed invention.

Regarding claim 9
Schnurer further teaches titanium dioxide, quartz, and aluminum oxide are electromagnetically active particles. Paragraphs [0028-0033]. 

Regarding claim 10 
Schnurer further teaches particle size and shape of the active materials in the powder affect the end product by controlling the wavelength of light that is allowed to pass through the particles, wherein a particle of about 1.4 microns or smaller is used for aluminum oxide, particle size of 1.5 microns or smaller is used for quartz, and a particle size of about 2 microns or smaller is used for titanium dioxide. Paragraphs [0034] and [0036]. 

Regarding claim 12
Schnurer further teaches controlling the size and shape of the active particles in order to control the wavelength of electromagnetic radiation passing through the particles. Paragraphs [0027] and [0034].
Schnurer teaches controlling the general size distribution of the particles to 2 microns and lower in order to obtain desirable filtering and changes, such as having band pass in the 600 to 800 nm band range. Paragraph [0036]. Therefore, it would have been obvious to one of ordinary skill in the art to ensure the optically responsive yarn permits band pass in the 600 to 800 nm band range. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 13
Schnurer further teaches carrier materials with transparency in the range of about 0.5 microns to about 11 microns are preferable. Paragraphs [0019], [0024], and [0036]. Therefore, it would have been obvious to one of ordinary skill in the art to ensure the carrier material of the optically responsive yarn of Schnurer in view of Canova is transparent to electromagnetic radiation having a wavelength of between about 0.5 to about 11 microns, in order to form an optically responsive yarn useful for applications related to infrared light, and thereby arrive at the claimed invention.

Regarding claim 14
Schnurer further teaches particle size and shape of the active materials in the powder affect the end product by controlling the wavelength of light that is allowed to pass through the particles, wherein a particle of about 1.4 microns or smaller is used for aluminum oxide, particle size of 1.5 microns or smaller is used for quartz, and a particle size of about 2 microns or smaller is used for titanium dioxide. Paragraphs [0034] and [0036]. 
Given that the structure and material, including the size of the optically responsive particles utilized, of the optically responsive yarn of Schnurer in view of Canova, is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the optically responsive yarn of Schnurer in view of Canova, would intrinsically absorb electromagnetic radiation in the range between about 400 nm to about 14,000 nm, as presently claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Alternatively, with respect to the difference, Canova teaches yarns shaped from polymeric compositions containing additives having properties of emission and/or absorption of radiation in the long infrared region, for the purpose of stimulating blood microcirculation and providing comfort. See, e.g., abstract and paragraphs [0008-0010].   
	Canova teaches the additives have a capacity for emission and/or absorption of infrared radiation in the wavelength range between 2 and 20. The additives include filler chosen from the oxide group, including titanium dioxide and silicon dioxide. Paragraphs [0011-0012] and [0016-0018]. Canova teaches cellulosic polymers such as a blend of rayon and viscose is suitable for use as the polymeric carrier. Paragraph [0015] and claim 32. 
Canova teaches the composition comprising a polymer and inorganic fillers exhibits a number of infrared radiation absorption peaks of greater than 10 in the following ten frequency ranges: 3.00+/−0.30 μm, 6.20+/−0.50 μm, 8.00+/−0.25 μm, 8.50+/−0.25 μm, 9.00+/−0.25 μm, 9.50+/−0.25 μm, 10.00+/−0.25 μm, 10.50+/−0.25 μm, 11.00+/−0.25 μm, 14.60+/−2.10 μm, at least 1 peak being present in at least 7 of these ten frequency ranges. Paragraph [0012].
	As Canova expressly teaches, a polymeric composition, comprising inorganic fillers possessing a capacity for emission and/or absorption of infrared radiation in the wavelength range between 2 and 20 µm, absorbing electromagnetic radiation in the ranges between 3.00+/−0.30 μm, 6.20+/−0.50 μm, 8.00+/−0.25 μm, 8.50+/−0.25 μm, 9.00+/−0.25 μm, 9.50+/−0.25 μm, 10.00+/−0.25 μm, 10.50+/−0.25 μm, 11.00+/−0.25 μm, 14.60+/−2.10 μm resulted in an increase in blood microcirculation. Paragraph [0103].
	Canova and Schnurer in view of Canova are analogous art as they are both drawn to yarns comprising polymeric compositions comprising active particles for use in promoting circulation and comfort. See Canova, paragraph [0008].
	In light of the motivation provided by Canova, it therefore would have been obvious to one of ordinary skill in the art to ensure the optically responsive yarn of Schnurer in view of Canova absorbs electromagnetic radiation in the ranges between 3.00+/−0.30 μm, 6.20+/−0.50 μm, 8.00+/−0.25 μm, 8.50+/−0.25 μm, 9.00+/−0.25 μm, 9.50+/−0.25 μm, 10.00+/−0.25 μm, 10.50+/−0.25 μm, 11.00+/−0.25 μm, 14.60+/−2.10 μm, in order to ensure an increase in blood microcirculation in the end product, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 15
Schnurer further teaches polarization of the light in the fiber caused by the resin material as well as the particles further enhances the ability of the resin and particulate system to modify the distribution of wavelengths in the visible and near IR light applied to the wearer. Paragraph [0099]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the particles of titanium dioxide, alumina, and quartz together to ensure the optically responsive fiber polarizes electromagnetic radiation in the range between about 400 nm to about 14,000 nm, in order to enhance the ability of the resin and particulate system to modify the distributions of wavelengths in the visible and near IR light applied to the wearer, and thereby arrive at the claimed invention. 
Further, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, as described in MPEP 2144.05.

Alternatively, Schnurer further teaches particle size and shape of the active materials in the powder affect the end product by controlling the wavelength of light that is allowed to pass through the particles, wherein a particle of about 1.4 microns or smaller is used for aluminum oxide, particle size of 1.5 microns or smaller is used for quartz, and a particle size of about 2 microns or smaller is used for titanium dioxide. Paragraphs [0034] and [0036]. 
Given that the structure and material, including the size of the optically responsive particles utilized, of the optically responsive yarn of Schnurer in view of Canova, is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the optically responsive yarn of Schnurer in view of Canova, would intrinsically polarize electromagnetic radiation in the range between about 400 nm to about 14,000 nm, as presently claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 16
Schnurer further teaches the titanium dioxide, alumina, and quartz alter the spectral distribution of the light emerging from the wearable fiber material, such that the wearable fiber material exhibits a spectral distribution pattern in the following ranges (all in nm): 400, 420, 443, 458, 462, 474, 490, 512, 540 to 550, 550 to 565, 570 to 595, 598, 602, 620, 590 to 630, 625 to 648, 633 to 670, 665 to 680, 686 to 703, 710 to 770, 700 to 740, 708 to 734, 737 to 770, 750 to 790, 800, 880, 870 to 910, 920 to 940, 933 to 960, 905 to 950, 940 to 970. (i.e., range between about 200 nm and about 1,100 nm). Paragraphs [0092-0097]. Therefore, it would be obvious to one of ordinary skill in the art to ensure the optically responsive yarn of Schnurer in view of Canova, emits light in the range between about 200 nm and about 1,100 nm, as Schnurer teaches the resultant spectral distribution pattern providing selective illumination of the wearer is advantageous to the wearer, and thereby arrive at the claimed invention. 
Further, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, as described in MPEP 2144.05.

Schnurer further teaches particle size and shape of the active materials in the powder affect the end product by controlling the wavelength of light that is allowed to pass through the particles, wherein a particle of about 1.4 microns or smaller is used for aluminum oxide, particle size of 1.5 microns or smaller is used for quartz, and a particle size of about 2 microns or smaller is used for titanium dioxide. Paragraphs [0034] and [0036]. 
Given that the structure and material, including the size of the optically responsive particles utilized, of the optically responsive yarn of Schnurer in view of Canova, is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the optically responsive yarn of Schnurer in view of Canova, would intrinsically emit light in the range between about 400 nm to about 14,000 nm, as presently claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schnurer et al. (US 2004/0043174) (Schnurer) in view of Canova et al. (US 2011/0059037) (Canova), as applied in claim 1 above, and further in view of Dimensions (V is for Viscose).
Regarding claims 4-8
Schnurer in view of Canova teaches the carrier material of the optically responsive yarn comprises a blend of viscose and rayon. However, Schnurer in view of Canova does not explicitly teach the blend of viscose and rayon is made from bamboo, soy, sugar cane, or tree wood.
With respect to the difference, Dimensions teaches viscose is a popular clothing for clothing. Viscose is made from fast growing regenerative trees such as eucalyptus, beech and pine as well as plants such as bamboo, soy and sugar cane. Page 2, lines 1-6. 
Dimensions and Schnurer in view of Canova are analogous art as they are drawn to fabrics comprising viscose for clothing. 
In light of the disclosure of Dimensions, it therefore would have been obvious to one of ordinary skill in the art to use viscose made from beech, pine, bamboo, sugar cane, or soy as the viscose of Schnurer in view of Canova, in order to form viscose with predictable success, as Dimensions teaches beech, pine, bamboo, sugar cane, or soy are suitable for forming sustainable viscose, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960), and thereby arrive at the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schnurer et al. (US 2004/0043174) (Schnurer) in view of Canova et al. (US 2011/0059037) (Canova), as applied in claim 1 above, and further in view of Li et al. (US 2014/0075659) (Li).
Regarding claim 17
Schnurer in view of Canova, teaches all of the limitation of claim 1 above, however does not explicitly teach the dry tenacity of the optically responsive yarn. 
With respect to the difference, Li teaches a yarn comprising about 45% to about 85% by weight of regenerated cellulose fibers, the regenerated cellulose fiber having a dry tenacity of about 27 cN/tex or more, for use in a garment, wherein rayon is a suitable regenerated cellulose fiber. See, e.g., abstract and paragraph [0012].
As Li expressly teaches, regenerated cellulose fibers typically exhibit a degree of softness and moisture regain that makes them particularly useful in producing textile materials that are comfortable when worn. Paragraph [0013]. 
As Li expressly teaches, using regenerated cellulose fibers exhibiting a dry tenacity of 27 cN/tex or more is advantageous as the weakness of regenerated cellulose fibers is their lack of durability in the textile material end product. Paragraph [0013]. 
Li and Schnurer in view of Canova, are analogous art as they are both drawn to garments.  
In light of the motivation of using rayon fibers exhibiting a dry tenacity of 27 cN/tex or more, it therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tenacity of the rayon fibers of Schnurer in view of Canova, to achieve a suitable dry tenacity of the optically responsive yarn, in order to produce an optically responsive yarn with durability as well as softness and moisture regain, and thereby arrive at the claimed invention. 
Further, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, as described in MPEP 2144.05.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schnurer et al. (US 2004/0043174) (Schnurer) in view of Canova et al. (US 2011/0059037) (Canova), as applied in claim 1 above, and further in view of Hays et al. ( US 2017/0044695) (Hays). 
Regarding claim 18
Schnurer in view of Canova, teaches all of the limitation of claim 1 above, however does not explicitly teach the breaking elongation (dry conditions) of the optically responsive yarn. 
With respect to the difference, Hays teaches a long-term cooling material including a yarn, comprising rayon, for use in clothing. See, e.g., abstract and paragraphs [0039], [0064-0065], and [0083].
As Hays expressly teaches, a filament of the long-term cooling material exhibits a wet/dry tenacity of 4.0-7.2/3.7-6.2, breaking elongation of 17-45%, and an elastic recovery of 98-100%, and therefore can be strong when wet or dry, recovers shape after stretching, and/or performs well in rough use. Paragraph [0058]. 
Hays and Schnurer in view of Canova, are analogous art as they are both drawn to yarns for clothing. 
In light of the motivation of ensuring the material possesses a wet/dry tenacity of 4.0-7.2/3.7-6.2, breaking elongation of 17-45%, and an elastic recovery of 98-100%, it therefore would have been obvious to one of ordinary skill in the art to ensure the optically responsive yarn of Schnurer in view of Canova exhibits a wet/dry tenacity of 4.0-7.2/3.7-6.2, breaking elongation of 17-45%, and an elastic recovery of 98-100%, in order to ensure the optically responsive yarn can be strong when wet or dry, recovers shape after stretching, and/or performs well in rough use, and thereby arrive at the claimed invention.
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schnurer et al. (US 2004/0043174) (Schnurer) in view of Canova et al. (US 2011/0059037) (Canova), as applied in claim 1 above, and further in view of Ogata (US 2004/0154343). 
Regarding claim 19
Schnurer in view of Canova, teaches all of the limitation of claim 1 above, however does not explicitly teach a finish on the optically responsive yarn. 
	With respect to the difference, Ogata teaches an insulated knitted fabric subjected to water absorptive finish for use in general clothes material and sports clothes materials. See, e.g., abstract.
	Ogata teaches the insulated knitted fabric picks up 0.25 to 0.50% by weight of the hydrophilizing agent of the water absorptive finish. Paragraph [0022].
	As Ogata expressly teaches, the water absorptive finish is important in order to ensure a water absorbing property, such that the skin does not become sticky during perspiration and hand feeling does not become hard. Paragraphs [0003], [0022], and [0024]. 
	Ogata and Schnurer in view of Canova are analogous art as they are both drawn to sports clothes material. See Schnurer, paragraph [0003].
	In light of the motivation of applying a water absorptive finish to fabric material for use in sports clothing material, it therefore would have been obvious to one of ordinary skill in the art to apply to the optically responsive yarn of Schnurer in view of Canova 0.25 to 0.50% by weight of a hydrophilizing agent based on the weight of the optically responsive yarn, in order to improve the water absorptive property of the optically responsive yarn, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claim 19 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Schnurer et al. (US 2004/0043174) (Schnurer) in view of Canova et al. (US 2011/0059037) (Canova), as applied in claim 1 above, and further in view of Hines et al. (US 2015/0191856) (Hines).
Regarding claim 19
Schnurer in view of Canova, teaches all of the limitation of claim 1 above, however does not explicitly teach a finish on the optically responsive yarn. 
	With respect to the difference, Hines teaches spun yarns, fabrics, and garments with a balance of high thermal and comfort properties. See, e.g., abstract.
	Hines teaches the yarns include small amounts, less than 5% by weight of finishes, wherein performance finishes include antimicrobial, permanent press, stain resistance, insect repellent, or durable water repellant. Paragraphs [0036] and [0088].
In light of the disclosure of Hines, it therefore would have been obvious to one of ordinary skill in the art to apply a suitable amount of a finish to the optically responsive yarn of Schnurer in view of Canova, in order to achieve a suitable antimicrobial, permanent press, stain resistance, insect repellent, or durable water repellent property, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, as described in MPEP 2144.05.	

 Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive, as set forth above. 

The previous rejection of claims 1-2, 9-16, and 20 over Schnurer in view of Canova, claims 4-8 over Schnurer in view of Canova and Dimensions, claim 18 over Schnurer in view of Canova and Hays, claim 19 over Schnurer in view of Canova and Ogata, and claim 19 over Schnurer in view of Canova and Hines are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1.
In view of the amendment and applicant’s remarks on pages 13-14 of the remarks filed 06/21/2022, the previous rejection of claims 1, 9-12, 14-16, and 20 over Horinek in view of Blank are withdrawn. 

Applicants primarily argue:
“In contrast to the prior art of Schnurer at al. and Canova et al., applicant’s independent claim 1 is directed to a new material having unexpected capabilities as recited in the application as filed (see, e.g., application as filed at ¶0060, among other disclosures), and which as of the effective filing date were unseen in these references and the other prior art of record.”

Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. It is Applicants’ burden to explain why their proffered results are considered to be unexpected, are considered to be commensurate in scope with the claimed subject matter, and are considered to be the consequence of a comparison to the closest prior art. See, e.g., In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).
Applicant has provided no evidence or data supporting this claim of unexpected results, let alone explained why the results are considered to be unexpected, are considered to be commensurate in scope with the claimed subject matter, and are considered to be the consequence of a comparison to the closest prior art. It is not clear what applicant considers to be the unexpected capability. 

Applicants further argue:
“Further, both Schnurer et al. and Canova et al. teach away from applicant’s recited “at least 10.1%” element. For example, Schnurer et al. is limited to particle loading with “A range of 1% to 2% loading of the resins [sic] presently preferred.” (0081.) Canova et al. is limited to “... the additive is present in an amount of less than 9.0% of additive relative to the total mass of the polymer composition, preferably less than 6.0%, advantageously less than 4.5% by weight.” (0023.)”

Remarks, pg. 10
The Examiner respectfully traverses as follows:
	Firstly, the fact remains Schnurer teaches the mineral particles are present in an amount form about 0.5 to about 20% by weight of the active fiber material. Paragraph [0039]. It appears paragraph [0081] as referenced by Applicant teaches 1% to 2% loading is a preferred embodiment for PET. It is noted a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. A reference is not limited to preferred embodiments. 
Secondly, Canova is not relied upon to meet the limitation, “mineral particles comprise about at least 10.1% by weight of the active fiber material” in claim 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thirdly, while Canova is not relied upon to meet the limitation it is noted the limitation “mineral particles comprise about at least 10.1% by weight of the active fiber material”, includes mineral particles present in an amount of 8.5% by weight in the active fiber material. As applicant acknowledges Canova teaches a range up to 9% by weight in the active fiber material. Therefore, while Canova is not relied upon to meet this limitation, the teaching would still read on the limitation. 
Fourthly, a reference "teaches away" when it states that something cannot be done.  See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994). Neither Schnurer or Canova states an amount of about at least 10.1% by weight cannot be done. Instead, Schnurer and Canova both teach ranges that overlap the claimed range, as explained above. 
	
Applicants further argue:
“The Office Action concedes that Schnurer et al. in view of Canova et al. does not teach applicant’s claimed blend of viscose and rayon made from bamboo, soy, sugar cane, or tree wood of these claims 4-8. (Office Action at p. 11.) Dimensions (V is for Viscose) is limited to various types of source materials for manufacturing viscose, and does not otherwise teach or suggest applicant’s independent base claim 1 or dependent claims 4-6.”

Remarks, pg. 11
The Examiner respectfully traverses as follows:
	As stated on page 11 of the Office Action mailed 02/23/2022, Dimensions teaches viscose is made from the material recited in claims 4-8. Therefore, as Schnurer in view of Canova teaches all of the limitations of claim 1, Schnurer in view of Canova and Dimensions teaches all of the limitations of claims 4-8. 

Applicants further argue:
“The Office Action concedes that Schnurer et al. in view of Canova et al. does not teach applicant’s claimed dry tenacity of the optically responsive yarn of Claim 17. (Office Action at p 12.) Li et al. is limited to non-analogous flame-resistant or flame-retardant fabrics, and does not otherwise teach or suggest applicant’s independent base claim 1 or dependent claim 17.”

Remarks, pg. 11
The Examiner respectfully traverses as follows:
In response to applicant's argument that Li is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Li is analogous art as it is drawn to a yarn comprising viscose rayon fibers for clothing. See, e.g., abstract and paragraph [0012]. Applicant’s invention is related to fibers, yarns, fabrics, made from cellulose or semi-cellulose for use in sportswear and fashion applications. See, e.g., abstract. 
	
	
Applicants further argue:
“The Office Action concedes that Schnurer et al. in view of Canova et al. does not teach applicant’s claimed breaking elongation of the optically responsive yarn of claim 18. The Office Action also concedes that Hays et al. is limited to non-analogous long-term cooling materials for use in clothing (/d.), and does not otherwise therefore teach or suggest applicant’s independent base claim 1 or dependent claim 18.”

Remarks, pg. 11-12
The Examiner respectfully traverses as follows:
In response to applicant's argument that Hays is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Hays is analogous art as it is drawn to a yarn comprising viscose rayon for clothing. See, e.g., abstract and paragraphs [0039], [0064-0065], and [0083]. Applicant’s invention is related to fibers, yarns, fabrics, made from cellulose or semi-cellulose for use in sportswear and fashion applications. See, e.g., abstract.

Applicants further argue:
“The Office Action concedes that Schnurer et al. in view of Canova et al. does not teach applicant’s claimed finish of the optically responsive yarn of claim 19. (Office Action at p 14.) The Office Action ignores that Ogata is limited to non-analogous insulated knitted fabrics having a finish to enable water-absorption, and fabrics that include rayon, but which do not teach or suggest viscose, and which does not otherwise therefore teach or suggest applicant’s independent base claim 1 or dependent claim 19.”

Remarks, pg. 12
The Examiner respectfully traverses as follows:
In response to applicant's argument that Ogata is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Ogata is analogous art as it is drawn to a fabric comprising regenerated fibers such as rayon possessing a finish for clothing. See, e.g., abstract and paragraph [0018]. Applicant’s invention is related to fibers, yarns, fabrics, made from cellulose or semi-cellulose for use in sportswear and fashion applications. See, e.g., abstract.
	
	
Applicants further argue:
“As with the immediately preceding rejection, the Office Action again concedes that Schnurer et al. in view of Canova et al. does not teach applicant’s claimed finish of the optically responsive yarn of claim 19. (Office Action at p 15.) The Office Action also concedes that Hines et al. is limited to fiber blends for wash durable thermal and comfort properties (/d.), and is also limited to additive treatments, coatings, and finishes of less than 5% by weight of the fiber blends. Thus, Hines et al. does not teach or suggest applicant’s independent base claim 1 or dependent claim 19.”

Remarks, pg. 13
The Examiner respectfully traverses as follows:
In response to applicant's argument that Hines is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Hines is analogous art as it is drawn to a yarn comprising viscose rayon fibers possessing a finish for clothing. See, e.g., abstract and paragraphs [0036], [0059], and [0088]. Applicant’s invention is related to fibers, yarns, fabrics, made from cellulose or semi-cellulose for use in sportswear and fashion applications. See, e.g., abstract.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789